DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-14, 19-23, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Confalonieri et al (US Patent No 10,339,983).
          Confalonieri et al disclose A method, comprising: 2identifying data to write to a memory device that comprises memory cells of a 3first type (SLC , single level cell) and memory cells of a second type (MLC, multi level cell);        
4identifying a temperature of the memory device; (this step is performed by the temperature sensor as set forth in column 8, lines 15-17)
5selecting a type of memory cell from a set of memory cell types based at least 6in part on the temperature of the memory device, the set of memory cell types comprising the 7first type (SLC) and the second type (MLC); see column 7 lines 40-50 and column 9, lines 23-34) and  
8writing the data to one or more memory cells of the selected type based at 9least in part on selecting the type of memory cell from the set of memory cell types. See column 9,lines 9, lines 23-34)
Regarding claim 2, Confolonieri et al disclose  The method of claim 1, further comprising: 2receiving a write command (the write request as disclose claims 10 and  15. That request is a write command) for the data, wherein determining the temperature 3is based at least in part on receiving the write command1
Regarding claim 3, Confalonieri et al disclose The method of claim 1, wherein selecting the type of memory cell 2comprises: 3determining that the temperature (performed by the temperature sensor as above) of the memory device is outside a 4temperature range; and 5selecting the memory cells of the first type based at least in part on the 6temperature being outside the temperature range. This step is describes in column 7, lines 40-50 and column 9, lines 23-34). 
Regarding claim RR
RegardingR

Regarding claim 12, Confalonieri et al disclose  The method of claim 1, wherein: 2the memory cells of the first type comprise not-and (NAND) memory cells 3each configured to store a single respective bit (SLC); and 4the memory cells of the second type comprise NAND memory cells each 5configured to store a plurality of respective bits (MLC). See column 2 lines 20-40.  
1
Regarding claim 13, Confalonieri et al disclose  An apparatus, comprising: 
2memory cells of a first type (SLC) ;
 3memory cells of a second type (MLC);
 4a temperature sensor (as above) ; and 
5a controller (208, figure 2) coupled with the memory cells of the first type (SLC), the memory cells 6of the second type (MLC), and 
the temperature sensor (as above) , wherein the controller is operable to cause the 7apparatus to:
 8identify data to write to a memory device (performed by the controller 208, figure 2) ; 
9determine that a temperature indicated by the temperature sensor is 10outside a temperature range; see column 8, lines 40-50, and column 9, lines 23-34and 
11write the data to one or more memory cells of the first type (SLC) based at 12least in part on the temperature being outside the temperature range. See column 8, lines 40-50 and column 9, lines 23-34 
1Regarding claim 14, Confalonieri et al disclose The apparatus of claim 13, wherein the controller is further operable to 2cause the apparatus to: 3receive a write command (the write request signal in claims 10 and 15 would be a write command) for the data, wherein identifying the data and 4determining that the temperature is outside the temperature range (see column 8 lines 40-50 and column 9, lines 23-34) are based at least in part on 5receiving the write command.  
Re1Regarding claim 19, Confalonieri et al disclose The apparatus of claim 13, wherein: 2the memory cells of the first type (SLC) are configured to store a first quantity of 3information per memory cell; and 4the memory cells of the second type (MLC) are configured to store a second quantity 5of information per memory cell, the second quantity greater than the first quantity.  AS recognized in the memory art, The quantity of information in a single level cell (SLC) is less than the quantity of information In a multi level cell MLC. 
1Regarding claim 20, Confalonieri et al disclose The apparatus of claim 13, wherein: 2the memory cells of the first type comprise not-and (NAND) memory cells 3each configured to store a single respective bit (SLC, single level cell) ; and 4the memory cells of the second type comprise NAND memory cells each 5configured to store a plurality of respective bits (MLC, multi- level cell).  
1Regarding claim 21, Confalonieri et al disclose The apparatus of claim 13, wherein the temperature sensor (see column 8, lines14-15) , the 2memory cells of the first type (SLC) , and the memory cells of the second type (MLC) are included in the 3memory device. see figure 2 and 3.  
1Regarding claim 22, Confalonieri et al disclose  The apparatus of claim 13, wherein the controller is included in the 2memory device. See figure 2 and 3 
1Regarding claim 23, Condalonieri et al disclose  A method, comprising: 

            2receiving, at a memory device that comprises memory cells of a first type (SLC) and 3memory cells of a second type (MLC) , a write command (write request  signal in claim 10 and 15) for data;   
            4determining, based at least in part on receiving the write command, that a first 5value of an operating condition (the temperature condition is an operation condition) of the memory device is outside of a range associated with 6the operating condition; 
7writing the data to one or more memory cells of the first type (SLC) based at least in 8part on determining that the first value of the operating condition is outside of the range; see column 8, lines 40-50 and column 9, lines 23-34) 
 9determining, after writing the data to the one or more memory cells of the first 10type, that a second value (the second temperature range sensed by the temperature sensor) of the operating condition (as above) of the memory device is within the range; 11and 12writing the data to one or more memory cells of the second type based at least 13in part on determining that the second value (as above) of the operating condition is within the range.  
1Regarding claim 25, Confalonieri et al disclose  The method of claim 23, further comprising: 2determining that an available capacity of the memory cells of the first type (SLC)  is 3below a threshold capacity; and 4indicating, to a host device (202, figure 2) , that the available capacity of the memory cells of 5the first type is below the threshold capacity. See column 9, lines 23-34.
Allowable Subject Matter
Claims 4-6, 7-11, 15-18, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a method of claim 1, further comprising the step of 2identifying, after writing the data to the one or more the memory cells of the 3first type, second data to write to the memory device; 4identifying a second temperature of the memory device; 5determining that the second temperature of the memory device is within the 6temperature range; 7selecting the memory cells of the second type based at least in part on the 8second temperature being within the temperature range; and 9 writing the second data to one or more of the memory cells of the second type )claim 4); identifying, after writing the data to the one or more memory cells of the first 3type, a second temperature of the memory device; 4determining that the second temperature of the memory device is within the 5temperature range; and 6writing the data to one or more memory cells of the second type based at least 7in part on the second temperature being within the temperature range (claim 5);   , wherein selecting the type of memory cell 2comprises: 3determining that the temperature is below a first threshold; and 4selecting the memory cells of the first type based at least in part on the 5temperature being below the first threshold )claim 7);  1wherein selecting the type of memory cell 2comprises: 3determining that the temperature is above a second threshold; and 4selecting the memory cells of the second type based at least in part on the 5temperature being above the second threshold (claim 8); 12determining that an amount of data stored to memory cells of the first type 3satisfies a threshold amount of data; and 4indicating, to a host device, that the amount of data stored to memory cells of 5the first type satisfies the threshold amount of data (claim 9); 1, further comprising: 2determining that a second amount of data stored to memory cells of the first 3type satisfies a second threshold amount of data, the threshold amount of data less than the 4 second threshold amount of data; and Attorney Docket No. P448WO (88231.1293)Micron Ref. No. 2019-0659.00/PC PCT International No. PCT/CN2019/102337 32 5indicating, to the host device, that the second amount of data stored to memory 6cells of the first type satisfies the second threshold amount of data (claim 10);   1 further comprising: 2indicating a characteristic of the temperature to the host device based at least 3in part on determining that the amount of data stored to memory cells of the first type 4satisfies the threshold amount of data (claim 11);   wherein the controller is further operable to 2 cause the apparatus to: Attorney Docket No. P448WO (88231.1293)Micron Ref. No. 2019-0659.00/PC PCT International No. PCT/CN2019/102337 33 3identify, after writing the data to one or more memory cells of the first type, 4second data to write to the memory device; 5determine that a second temperature indicated by the temperature sensor is 6within the temperature range; and 7write the second data to one or more memory cells of the second type based on 8the determination that the second temperature is within the temperature range (claim 15); 1 wherein the controller is further operable to 2cause the apparatus to: 3determine, after writing the data to one or more memory cells of the first type, 4that a second temperature indicated by the temperature sensor is within the temperature 5range; and 6write the data to one or more memory cells of the second type after 7determining that the second temperature is within the temperature range (claim 16) 1; wherein the controller is further operable to 2cause the apparatus to: 3determine whether a quantity of the memory cells of the first type that are 4available to store additional data is below a threshold; and 5transmit, to a host device, an indication that the quantity of the memory cells 6of the first type that are available to store additional data is below the threshold (claim 17) 1;wherein the controller is further operable to 2cause the apparatus to: 3determine that memory cells of the first type are not available to store 4additional data; and 5transmit, to a host device, an indication that memory cells of the first type are 6not available to store additional data (claim 18) ;  2receiving, at the memory device, a second write command for second data;   3   ,based at least in part on receiving the second write command, 4that a third value of the operating condition of the memory device is within the range; and 
5writing the second data to one or more memory cells of the second type based 6at least in part on determining that the third value of the operating condition is within the 7 range (claim 24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Achtenberg et al disclose a device having a temperature engine that cause data to be stored in a SLC or MLC depending on the detected temperature on the memory device.
.
  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
5/21/22
/SON T DINH/           Primary Examiner, Art Unit 2824